As I cannot agree with the majority's assessment of the first and second assignments of error, I must respectfully dissent.
R.C. 5120.421 requires the warden to make a strip search to be performed by the "highest officer" based on a "reasonable suspicion, based on specific objective facts and reasonable inferences," and "in the light of experience" of that highest officer. We know from the record that an anonymous letter was written prior to the visitation in question. That letter was reasonably articulate, identified in detail how the writer of the letter came to know the facts related, described in detail how the passing of drugs took place, and even indicated that, on a normal basis, there was more than one balloon conveyed. We know that the warden "probably looked at the file" and that this defendant had previously been ticketed for possession of a contraband substance.
We have now placed the warden in a position where, with an articulate letter, the majority finds that there was not sufficient, objective facts giving rise to a reasonable suspicion which the warden, in light of his years of experience, could come to in determining to order the strip search. This gives proper deference neither to the warden at the institution nor to the trial court.
In this particular case, there was not a summary judgment. There was not a directed verdict. There was a decision on the merits by the trial court. The trial court, in the use of its discretion, found that there was a reasonable suspicion based on specific objective facts and reasonable inferences drawn from those facts in light of the experience of the warden. We exceed our standard of review in overruling that factual determination. Although retaliatory tips are sometimes given, that does not mean that the detail of this letter could not ever rise to the level of reasonable suspicion. The fact that it was anonymous is irrelevant and there was a reasonable suspicion based on this letter which, in hindsight, we should not take issue with. The fact that the prisoner in this case did not have a record of drug abuse is likewise irrelevant. If the prison warden knew from whom all of the drug problems came, there would no longer be a drug problem in the prison. It simply is irrelevant to the case at hand.
Under the circumstances, I would hold that the warden made a reasonable determination, and the trial court's determination that the warden was correct was not an abuse of discretion. Therefore, I would affirm the judgment of the Ohio Court of Claims in its entirety. *Page 749